Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points on the District Attorney for Bronx County, and flies 6 typewritten or 19 mimeographed appellant’s points, together with the original record, on or before March 29, 1960. with notice of argument for the May 1960 Term of this court, said appeal to be argued or submitted when reached. Mr. Anthony F. Marra, 100 Centre Street, New York, New York, is assigned as counsel for the appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, Rabin, M. M. Frank and VMente, JJ,